[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO REOPEN AND REARGUE
On July 28, 1992, this Court granted the plaintiff's Motion For Blood Test To Determine Paternity. CT Page 11384
On August 1, 1992, the State of Connecticut, through the Office of Attorney General, filed a Motion to Reopen and Reargue.
On a subsequent date this Court heard argument regarding the propriety of its July 28, 1992 order.
After hearing and upon further consideration of the State's position regarding the order for blood testing, the Court enters the following order.
The order of July 28, 1992, is opened and modified in that the Court vacates its order that the plaintiff's three emancipated, adult children undergo one or more blood grouping tests.
The Court finds that those persons are not proper parties to this action for dissolution of marriage.
The Court lacks the requisite subject matter jurisdiction over them to permit such order for blood tests.
The Court's jurisdiction is purely statutory and must be strictly construed. Steele v. Steele, 35 Conn. 48 (1868).
Emancipated, adult children are beyond that jurisdiction.
The Court makes no modification of its order requiring the defendant to submit to blood grouping tests. There is no such jurisdictional impediment to that order.
While the overall effect of this modification appears to render any blood grouping testing of the defendant, alone, to be forensically worthless, the plaintiff remains free to seek the voluntary participation of Jonema, Selena and Jacqueline King in such testing. That evidence is not deemed inadmissible or irrelevant. It is, however, beyond the jurisdiction of this Court to mandate its production.
The Court notes the burden of the plaintiff to rebut the presumption that the aforementioned children are issue of the marriage. Difficulty experienced by the plaintiff in procuring that evidence shall not exempt him from proceeding to judgment pursuant to the rules of practice. CT Page 11385
BY THE COURT:
J. W. Doherty, J.